



AMENDMENT NO. 2


TO


THIRD AMENDED AND RESTATED


LIMITED LIABILITY COMPANY AGREEMENT


OF


SPARK HOLDCO, LLC


This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (this “Amendment”), and the Third Amended and Restated Limited
Liability Company Agreement (the “Third Restated LLC Agreement”), as amended, or
restated from time to time, including by this Amendment, is entered into on
March 30, 2020, by and among SPARK HOLDCO, LLC, a Delaware limited liability
company (the “Company”), and each other Person who is or at any time becomes a
Member in accordance with the terms of the Agreement and the Act. Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in Section 1.1 of the Third Restated LLC Agreement and Section 1 of this
Amendment.


RECITALS


WHEREAS, the Third Restated LLC Agreement provides for certain Tax definitions;


WHEREAS, the parties hereto now desire to amend the Third Restated LLC Agreement
to provide certain revised definitions;
NOW THEREFORE, the parties hereto do hereby amend the Third Restated LLC
Agreement in the following respects:
Section 1. Definitions. Section 1.1 of the Third Restated Agreement is hereby
amended to add or restate, as applicable, the following definitions:
“Amendment” is defined in the preamble to the Amendment.
“Assumed Tax Liability” means, (a) with respect to any taxable year beginning
before 2020, an amount equal to (i) the cumulative amount of federal, state and
local income taxes (including any applicable estimated taxes), determined taking
into account the character of income and loss allocated utilizing the effective
combined federal, state and local tax rate that is applicable to SEI, due from
SEI in all prior taxable years and that the Managing Member estimates as of such


1



--------------------------------------------------------------------------------




Tax Distribution Date would be due from SEI in such taxable year, (1) assuming
SEI earned solely the items of income, gain, deduction, loss, and/or credit
allocated to it pursuant to Section 4.3, and (2) after taking proper account of
loss carryforwards available to SEI resulting from losses allocated to SEI by
the Company, to the extent not taken into account in prior periods, minus (ii)
prior distributions made pursuant to Section 5.2(a)(i), and (b) with respect to
taxable years beginning after 2019, an amount equal to (i) the cumulative amount
of federal, state and local income taxes determined pursuant to (a)(i), plus
(ii) an amount equal to the cumulative amount of taxable income of SEI in all
prior taxable years or portions thereof up to and including the first taxable
year beginning after 2019 multiplied by an assumed tax rate equal to the highest
effective combined federal, state and local tax rate that is applicable to any
Member, determined taking into account the character of income and loss
allocated to SEI, and that the Managing Member estimates as of each Tax
Distribution Date, (1) assuming SEI earned solely the items of income, gain,
deduction, loss, and/or credit allocated to it pursuant to Section 4.3, and (2)
after taking proper account of loss carryforwards available to SEI resulting
from losses allocated to SEI by the Company, to the extent not taken into
account in prior periods, minus (iii) prior distributions made pursuant to
Section 5.2(a)(i); provided, however, that in calculating Assumed Tax Liability,
all items of income and gain allocated to SEI pursuant to Section 4.3 with
respect to items of income and gain allocated to SEI pursuant to Section 4.1(a)
shall be excluded. For purposes of determining the Assumed Tax Liability,
adjustments by reason of Sections 734(b) or 743(b) of the Code shall be taken
into account.
“Special Assumed Tax Liability” means, with respect to any taxable year, an
amount equal to (a) the cumulative amount of federal, state and local income
taxes (including any applicable estimated taxes), determined taking into account
the character of income and loss allocated utilizing and applying the effective
combined federal, state and local tax rate that is applicable to SEI, due from
SEI in all prior taxable years and that the Managing Member estimates as of such
Tax Distribution Date would be due from SEI in such taxable year, assuming SEI
earned solely the items of income and gain allocated to SEI pursuant to Section
4.3 with respect to items of income and gain allocated to SEI pursuant to
Section 4.1(a), minus (b) prior distributions made pursuant to Section
5.2(a)(ii). For purposes of determining the Special Assumed Tax Liability of
SEI, adjustments by reason of Sections 734(b) or 743(b) of the Code shall be
taken into account.
“Third Restated LLC Agreement” is defined in the preamble to the Amendment.
Section 2. Entire Agreement. This Amendment, and all other agreements referenced
therein and herein, constitute the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as specifically set forth herein and therein.
Section 3. Governing Law. This Amendment, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Amendment or the Third Restated


2



--------------------------------------------------------------------------------




LLC Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware applicable to contracts made and performed in such State
and without regard to conflicts of law doctrines, except to the extent that
certain matters are preempted by federal Law or are governed as a matter of
controlling Law by the Law of the jurisdiction of organization of the respective
parties.
Section 4. Headings. The descriptive headings of the Articles, Sections and
subsections of this Amendment are for convenience only and do not constitute a
part of this Amendment or the Third Restated LLC Agreement.
Section 5. Counterparts. This Amendment and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officers as of the day and year first above
written.
COMPANY:
SPARK HOLDCO, LLC
By: /s/ James G. Jones II
Name:  James G Jones II
Title: Chief Financial Officer









MANAGING MEMBER:
SPARK ENERGY, INC.
By: /s/ James G.Jones II
Name:  James G. Jones II
Title: Chief Financial Officer



4



--------------------------------------------------------------------------------






NUDEVCO RETAIL, LLC
By: /s/ W. Keith Maxwell III
Name:  W. Keith Maxwell III
Title: President and Chief Executive Officer



RETAILCO, LLC
By: /s/ W. Keith Maxwell III
Name:  W. Keith Maxwell III
Title: President and Chief Executive Officer





5

